Citation Nr: 0515057	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-16 948	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability, to include as due to asbestos exposure.

2.  Entitlement to service connection for skin disability, to 
include as due to asbestos exposure.

3.  Entitlement to service connection for foot disability.

4.  Entitlement to a compensable evaluation for left 
varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty from April 1956 to 
November 1959 and from September 1960 to September 1964.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO).  A March 2005 
motion to advance on the docket was granted by the Board on 
March 14, 2005.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).

The Board received additional evidence in June and August 
2004 without a written waiver of RO consideration.  See 
38 C.F.R. § 20.1304 (2003).  In response to a March 2005 
letter from the Board, the veteran indicated in April 2005 
that he waived his right to have his case remanded to the RO 
for review of the new evidence and wished to proceed with 
Board adjudication of the issues on appeal.

The issues of entitlement to service connection for 
respiratory disability, to include as due to asbestos 
exposure, and for a foot disability are remanded to the RO 
via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence of record does not show skin 
disability due to military service, to include as due to 
asbestos exposure.  

2.  Manifestations of the veteran's varicocele include 
aching, for which he wears a support to help relieve the 
discomfort.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
service, nor may skin cancer be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

2.  The criteria for a 10 percent disability rating for 
service-connected left varicocele have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Codes 5299-5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In September 2003, a letter was sent to the veteran by the 
RO, with a copy to his representative, in which he was 
informed of the requirements needed to establish entitlement 
to service connection and to an increased evaluation.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for providing and what evidence VA would be 
obtaining.  The letter explained what evidence VA needed from 
the veteran and told him that VA would request records for 
him if he provided sufficient information to identify the 
records.  Private medical evidence was subsequently added to 
the claims file.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although there is 
no specific nexus opinion on whether the veteran has a skin 
disability due to service, none is required in this case.  
Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of the required conditions 
have been met, as will be discussed below, a VA examination 
with nexus opinion is not necessary with regard to the 
service-connected issue decided below.

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the claims.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issues decided 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service Connection Claim

The veteran's service medical records do not contain any 
complaints or findings of a skin disorder, including on 
discharge examinations in November 1959 and September 1964.  

The veteran noted on VA examination in October 1974 that he 
had had pityriasis rosa in the past but that his skin was 
clear now.  The diagnoses included no evidence of a skin 
problem.

Private and VA treatment and examination reports dated from 
July 1975 to July 2000 do not contain any complaints or 
findings of a skin disability.  The veteran's skin was noted 
to be normal on VA examination in May 1976.  

A VA skin biopsy in August 2000 showed basal cell carcinoma.  
VA treatment records for May 2001 reveal that a skin biopsy 
showed skin cancer.  Actinic keratosis was reported on skin 
evaluation in May 2003.  Basal cell carcinoma of the skin was 
also noted on VA treatment records dated in October 2003 and 
April 2004.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Moreover, in the case of skin cancer, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Additionally, service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain 


circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran's service medical records do not reveal any 
complaints or adverse findings of a skin disability during 
either of the veteran's periods of active duty, including 
on discharge examinations in November 1959 and September 
1964.  Post-service medical records do not show treatment 
for skin problems until skin cancer was diagnosed in 
August 2000, which is many years after final service 
discharge.  Actinic keratosis was noted in May 2003.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active 
service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  There is also no nexus medical evidence on 
file that the veteran's current skin disability is 
causally related to service, including to exposure to 
asbestos in service.  Consequently, service connection for 
skin disability, to include as due to exposure to 
asbestos, is not warranted.

Although there are written statements on file from the 
veteran that his skin disability is due to service, a layman, 
such as the veteran, is not competent to comment on medical 
matters such as the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is also not 
for application with respect to the issue of entitlement to 
service connection for skin disability, to include as due to 
asbestos exposure.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



Increased Rating Claim 

The veteran's service medical records reveal that he had a 
large left varicocele on discharge examination in November 
1959.  

Subsequent to service discharge, the veteran was hospitalized 
in March 1996 for a left inguinal hernia with left 
varicocele.

The diagnoses on fee basis examination for VA purposes in 
March 2001 included left varicocele present in the standing 
position, reducible and losing fluid content in the lying 
position.

According to a November 2001 evaluation by the Eastside 
Medical Clinic, the veteran had a left inguinal hernia, 
secondary to his left varicocele.

An April 2003 statement from W.R. Grubb, M.D., reported that 
the veteran complained of symptomatic varicocele with 
discomfort in the scrotum and left inguinal area, for which 
he wore a supporter.

VA treatment records for April 2004 reveal that the veteran 
used a sling for his varicocele.  He said that if he did not 
use the sling, he had a problem with pain.  The diagnoses 
included varicocele, continued use of the sling.

According to an August 2004 statement from M.A. Stripling, 
D.O., the veteran had a history of varicocele, of which he 
was symptomatic, with great discomfort in his scrotum and 
left inguinal area.  He wore a support to help alleviate the 
discomfort.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  


In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, which is 
the situation with respect to the veteran's cervical spine 
disability, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected left varicocele is an 
unlisted condition, currently rated by analogy under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7120 for 
varicose veins.  When choosing which diagnostic code to apply 
to an unlisted condition, codes for similar disorders or that 
provide general descriptions that encompass many ailments 
should be considered.  38 C.F.R. § 4.20 (2004); see also 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In 
deciding which diagnostic code is "closely related" to the 
unlisted condition, the following three factors may be taken 
into consideration: (1) whether the functions affected by the 
condition are analogous; (2) whether the anatomical location 
of the condition is analogous; and (3) whether the 
symptomatology of the condition is analogous.  Lendenmann v. 
Principi, 3 Vet. App. 345, 350-51 (1992).  

Varicose veins warrant a noncompensable evaluation if they 
are palpable and asymptomatic.  A 10 percent evaluation is 
warranted for varicose veins manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation is warranted for persistent edema 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  38 C.F.R. § 
4.104, Diagnostic Code 7120.  

The veteran's varicocele might also be rated under the 
provisions of 38 C.F.R. § 4.115b, Diagnostic Codes 7523 or 
7524 for atrophy or removal of the testis, because the 
anatomical location of the condition is analogous.  However, 
after 


reviewing the Schedule, the Board finds that Diagnostic Code 
7120 is the most appropriate code for the veteran's 
varicocele because a varicocele is a varicose disorder 
affecting the scrotum and because the veteran's complaints 
and the medical findings are similar to the symptomatology 
under Diagnostic Code 7120.  There is no other diagnostic 
code that addresses the type of condition and the 
symptomatology found in this case more appropriate than 
Diagnostic Code 7120.

With respect to the medical evidence, VA and private medical 
findings in April 2003, April 2004, and August 2004 reveal 
that the veteran's left varicocele is symptomatic with 
scrotal pain and discomfort that is helped by a sling 
support.  Consequently, the Board finds that the disability 
picture for the veteran's service-connected left varicocele 
more nearly approximates the criteria for a 10 percent 
evaluation under Diagnostic Code 7120 involving aching and 
fatigue in the leg with symptoms relieved by support hose.  
See 38 C.F.R. § 4.7.  

An evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 7120 because there is no evidence of 
symptomatology analogous to persistent edema incompletely 
relieved by elevation of the extremity.  Indeed, the March 
2001 VA examination found that the left varicocele was 
present in the standing position, but was reducible and lost 
fluid content in the lying position.  The Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against a rating in excess 
of 10 percent, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder, to include as due to 
exposure to asbestos, is denied.

An increased evaluation of 10 percent for service-connected 
left varicocele is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



REMAND

A review of the claims file reveals that there are medical 
opinions on file, such as the May 2003 medical report from 
D.R. Doyle, M.D., indicating that the veteran has asbestosis 
or another respiratory disease due to exposure to asbestos 
without differentiating between exposure to asbestos in 
service and exposure to asbestos after service discharge.  
Additionally, there is also some recent medical evidence that 
the veteran does not currently have a respiratory disability, 
including asbestosis.  Consequently, it is unclear whether or 
not the veteran currently has a respiratory disability due to 
service, including service exposure to asbestos.  

The Board would also note that although there is medical 
evidence that the veteran had pes planus when he entered 
service in April 1956 and that he continues to have problems 
with pes planus, there is no medical evidence on whether the 
veteran's preexisting pes planus was aggravated by military 
service.  

Consequently, there is no clear medical nexus opinion on file 
on whether the veteran currently has a respiratory disability 
due to service, to include exposure to asbestos, and on 
whether the veteran's preexisting pes planus was aggravated 
by service, as is now called for by the VCAA.  

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  Pursuant to 38 C.F.R. § 
3.327(a) (2004), examinations will be requested whenever VA 
determines, as in this case, that there is a need to verify 
the existence and etiology of a disability.  See also 
38 C.F.R. § 3.159.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran should be contacted at 
his most recent address of record and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to his claims for 
service connection for respiratory 
disability and for a foot disability.  
After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the RO should obtain and associate with 
the file all records that are not 
currently on file.

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the nature and etiology of any 
respiratory disability.  The VA claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests and studies should be accomplished; 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  The examiner must 
provide an opinion, in light of the 
examination findings and the evidence in 
the claims file, whether any respiratory 
disability found is related to the 
veteran's military service, to include 
service exposure to asbestos as opposed 
to post-service exposure to asbestos.  If 
an opinion cannot be provided without 
resort to speculation, it must be noted 
in the examination report.  The rationale 
for all opinions expressed should be 
provided.  The report prepared should be 
typed.

4.  The RO should also schedule the 
veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the nature, severity, and 
etiology of any current foot disability.  
The VA claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests and studies should be 
accomplished; and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must provide an opinion, in 
light of the examination findings and the 
other evidence on file, whether the 
veteran's preexisting foot disorder noted 
on his service entrance examination in 
April 1956 was aggravated by his two 
periods of military service.  A 
preexisting injury or disease will be 
considered to have been aggravated by 
service where there is an increase in 
disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2004).  Temporary or intermittent 
flare-ups of a preexisting injury or 
disease are not sufficient to be 
considered "aggravation in service" 
unless the underlying condition, as 
contrasted with symptoms, has worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).  If such an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed should be provided.  The report 
prepared should be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the above noted examinations and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for either of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address of record.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claims for service connection for 
respiratory disability, to include as due to 
exposure to asbestos, and for a foot 
disability, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If either of the benefits sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case.  The veteran and his representative 
should then be given an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


